Mackintosh, J.
Fifth avenue, a street sixty-six feet wide, intersects Olive street, sixty-six feet wide, at about right angles; Fifth avenue running in general northwesterly and southeasterly directions. Westlake avenue, a street ninety feet wide, passes through this intersection in a general northerly direction.
The automobile collision, the subject of this action, occurred at the junction of those streets, and the appellant’s negligence is satisfactorily established by the evidence. There are presented on this appeal for our consideration, objections to instructions, exceptions to the refusal to give certain requested instructions, exceptions to the failure to admit certain testimony, and objection to the amount of damages.
The appellant’s taxicab was going northeasterly on Westlake avenue, and the respondent’s, car was going westerly on Olive street. The latter car approached Olive street’s intersection with Westlake avenue prior to the time that the appellant’s taxicab reached the intersection of Fifth avenue and Olive street, and had proceeded across the intersection until it was within the imaginary east line of Fifth avenue across West-lake avenue, and the' evidence fairly establishes that the point of impact was well within the imaginary intersection of Fifth avenue and Olive street.
In instructing the jury in regard to the ordinances of the city of Seattle relative to the rights of drivers of vehicles approaching intersections, it is the contention of -the appellant that the court should have applied those ordinances to the imaginary intersection of Fifth avenue and Olive street.- Where a situation is presented, such as this, to so interpret these ordinances would lead to interminable confusion and would result, in the practical operation of automobiles, in causing rather than preventing collisions. The ordinances, among other things, provide:
*561“Drivers when approaching street intersections shall look ont for and give right-of-way to vehicles on their right simultaneously approaching a given point.”
This was interpreted in its instructions by the court as follows:
“One of those rules is that where two vehicles simultaneously approach the same intersection, the car coming from the right has a right-of-way over the other”.
As we view it, this was a correct interpretation of the ordinance, and we see no merit in appellant’s contention that this instruction was confusing, in that it omitted to state what intersection it was applicable to, as it applied to the common intersection of the three streets. But, in any event, the court later instructed the jury that the ordinance applied to that portion of the highway where Olive street and Fifth- avenue intersect, which was an instruction more favorable to the appellant than it was entitled to.
Passing to the requested instructions, an examination of them- shows that the substance of those which properly stated the law was fully and adequately expressed in the instructions given.
The error claimed as to the exclusion of testimony relates to the refusal of the court to allow the appellant to ask the driver of the taxicab, on his redirect examination, to relate an entire conversation held between him and counsel for the respondent. On cross-examination the witness had denied that he had stated to respondent’s counsel, after the accident, that there was no passenger in his taxicab at the time of the collision. No part of the conversation was alluded to in the question on cross-examination. The question on redirect examination called for entirely too much, and objection was properly sustained to it. The appellant had *562accepted the flat denial of the witness and there was nothing before the court which called for any explanation. There was no error in this ruling.
Objection is made to the instruction as to the rule for assessing the damages, in which the jury was told it might allow compensation for the “pain and suffering, if any, which he (plaintiff) is reasonably certain to endure in the future, if established on the trial, and in doing so you are to take into consideration the duration of such injuries, their severity, the impairment of the faculties, if any . . . It is objected that there was no evidence to sustain a recovery for future-pain and suffering or impairment of the faculties. The record discloses, however, some evidence which the jury might take into consideration upon those points. We find no merit in the claim that the amount recovered was excessive.
The judgment is affirmed.
Parker, C. J., Main, Holcomb, and Hovey, JJ., concur.